DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (JP H09182260; cited in the IDS) in view of Donazzi et al. (Pub. No. US 2007/0144754).
As to claim 1, Ouchi discloses a busbar (fig. 2) comprising: 
at least one rigid conductor bar 1, 
an outer support casing 2 enclosing said at least one conductor bar, 
a magnetic shielding structure 3 arranged between said at least one conductor bar and the outer support casing, said magnetic shielding structure comprising a first shielding element and a second shielding element, each of which is formed by at least one U-shaped folded strip comprising two fins and a base (fig. 2), 
said shielding elements consisting of a ferromagnetic material (see pg. 2, disclosing that the shielding element can be formed of a conductive plate such as an iron plate) and enclosing - on opposite sides - said at least one conductor bar, 

Donazzi discloses that each fin of the two fins of a first shielding element 10, 11 which is partially superimposed on a homologous fin of the two fins of a second shielding element (fig. 4).  
Donazzi discloses that the shielding modules are longitudinally superimposed for a portion of predetermined length, preferably between 25%-100% of the width of the shielding element (¶0068).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the magnetic shielding structure of Ouchi have each fin of the two fins of the first shielding element be superimposed on a fin of the two fins of the second shielding element as similarly taught by Donazzi in order to advantageously facilitate both the installation operations and subsequent maintenance operations.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first shielding element be totally superimposed on a homologous fin of the two fins of the second shielding element since it was known in the art that such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
As to claim 2, Ouchi does not disclose that said shielding elements consist of anisotropic ferromagnetic strips.  
Donazzi discloses that said shielding elements consist of anisotropic ferromagnetic strips (¶0153).  

As to claim 3, Ouchi in view of Donazzi discloses that said anisotropic ferromagnetic strips have grains oriented in a direction orthogonal to a longitudinal axis of said at least one conductor bar (¶0125).  
As to claim 4, Ouchi discloses a plurality of conductor bars with a flattened rectangular-shaped cross-section arranged parallel to each other along a longitudinal direction (fig. 2).  
As to claim 5, Ouchi in view of Donazzi discloses that said plurality of conductor bars has a generally prismatic shape with two larger sides and two smaller sides and said bases of said shielding elements face the respective 3Attorney Docket No. 2177.476 (BUS22286-FI em) smaller sides of the plurality of conductor bars and said fins face the respective larger sides of the plurality of conductor bars (fig. 4 of Donazzi, fig. 2 of Ouchi).  
As to claim 7, Ouchi discloses that said conductor bars of said plurality are separated from each other by an insulating material 1b (fig. 1).  
As to claim 8, Ouchi discloses that said outer support casing enclosing said at least one conductor bar is provided with flanges 2c (fig. 2).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (JP H09182260; cited in the IDS) and Donazzi et al. (Pub. No. US 2007/0144754) as applied to claim 4 above, and further in view of Burguera (Pub. No. US 2009/0178824).
As to claim 6, Ouchi does not disclose that said plurality of conductor bars has a generally prismatic shape with two larger sides and two smaller sides and said bases of said shielding elements face the respective larger sides of the plurality of conductor bars and said fins face the respective smaller sides of the plurality of conductor bars.  
Burguera discloses a plurality of horizontal conductor bars 10, 20, 30 (fig. 1) having a shield 50 with fins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of conductor bars of Ouchi have a generally prismatic shape with two larger sides and two smaller sides and said bases of said shielding elements face the respective larger sides of the plurality of conductor bars and said fins face the respective smaller sides of the plurality of conductor bars as similarly taught by Burguera since it is known in the art that the orientation of the conductor bars is a mere matter of design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMOL H PATEL whose telephone number is (571)270-7833. The examiner can normally be reached 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMOL H PATEL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847